UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 or o Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NO. 000-24547 SCIENTIFIC LEARNING CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 94-3234458 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) , SUITE 600 OAKLAND, CA 94612-2040 (Address of principal executive offices, including zip code) 510-444-3500 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, par value $0.001 per share NASDAQ Capital Market Securities registered pursuant to Section 12 (g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes: o No: x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes: oNo: x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: x No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed). Yes: o No: o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K. o Page 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. (See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: o No: x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based upon the closing sale price of the Common Stock on June 30, 2009 as reported on the Nasdaq Capital Market was approximately $21,700,450.Shares of Common Stock held by each director and executive officer and persons who owned 5% or more of the registrant's outstanding Common Stock on that date have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of January 31, 2010 the Registrant had outstanding 18,312,570 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the Registrant's 2009 Annual Meeting of Stockholders are incorporated by reference in Part III. 2 TABLE OF CONTENTS PART I PAGE NO. Item 1. Business 4 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 25 Item 4. Submission of Matters to a Vote of Security Holders 25 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item 6. Selected Financial Data 30 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 39 Item 8. Financial Statements and Supplementary Data 40 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 64 Item 9A. Controls and Procedures 64 Item 9B. Other Information 64 PART III Item 10. Directors and Executive Officers and Corporate Governance 65 Item 11. Executive Compensation 65 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 65 Item 13. Certain Relationships and Related Transactions and Director Independence 65 Item 14. Principal Accountant Fees and Services 65 PART IV Item 15. Exhibits and Financial Statements 66 SIGNATURES 67 3 Table of Contents Forward Looking Statements Some of the statements contained in this Annual Report on Form10-K are forward-looking statements that involve risk and uncertainties. The statements contained in this Annual Report on Form10-K that are not purely historical are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, including, without limitation, statements regarding our expectations, beliefs, intentions or strategies regarding the future. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “intends,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are subject to known and unknown risks, uncertainties and other factors, which may cause our actual results to differ materially from those implied by the forward-looking statements. Important factors that may cause actual results to differ from expectations include those discussed in “Risk Factors” beginning on page 19 in this Annual Report on Form 10-K. All forward-looking statements included in this Annual Report on Form10-K are based on information available to us on the date thereof, and we assume no obligation to update any such forward-looking statements. PART I ITEM 1. BUSINESS Overview We create educational software that accelerates learning by improving the processing efficiency of the brain. Based on more than 30 years of neuroscience and cognitive research, ourfamily of products improves brain fitness with technology-based exercises that build the cognitive skills required to read and learn effectively. Our products are marketed primarily to K-12 schools.We recommend our products to schools as a reading intervention solution for struggling, special education, and English language learners to help students reach grade level proficiency.Since our inception, learners have used our products over two million times, and they are now marketed in 45 countries around the world. We are highly differentiated in our industry because of our foundation in and continuous incorporation of neuroscience and research-based learning approaches. The fact that the learning brain can improve through exercise - the concept of brain fitness - led us to create a novel approach to learning.Brain fitness focuses on increasing learning capacity by strengthening cognitive skills through the rigorous and systematic application of neuroscience-based exercises.Our approach uses technology based exercises because technology affords a scalable approach to effectively and consistently deliver individualized training to a large number of students simultaneously. Our focus on science continues in our emphasis on generating rigorous proof that our products produce substantial improvements for different types of readers in a variety of settings. At December 31, 2009, over 220 efficacy studies, including the results from approximately 80,000 aggregate participants, demonstrated the academic gains achieved through our products. These studies show gains for students at all K-12 grade levels, for at-risk students, special education students, English language learners, Title One (low income, under achieving) students, and a variety of other demographic groups. Gains have been demonstrated throughout the United States and in ten other countries. Studies show that these gains endure over time. To assist educators in getting the best results from their implementations, we offer an online data analysis and reporting tool that uses sophisticated algorithms to provide diagnostic and prescriptive information and intervention strategies.To achieve the best results with our products, it is important that learners adhere to our protocols for product use. To support and encourage these best practices in the use of our products, we provide a variety of on-site, web-based and telephone-based services and support. 4 Table of Contents Growth Strategy Our strategic goal is to have our products become widely accepted by educators and parents as a solution that dramatically improves and sustains achievement patterns to meet the needs of a broad spectrum of learners across a variety of academic subjects. Critical elements of our strategy include: Ø Broadening Awareness of Brain Fitness.We intend to capitalize on the increasing awareness of our unique brain fitness approach to accelerating learning. In 2009, public television sponsored an overview of this approach titled “The New Science of Learning, Brain Fitness for Kids,” which began airing in June, 2009 and will continue to air in 2010. Ø Improving Product Access. We continue to look at ways to improve our product lines to enhance ease of use and product effectiveness.We plan to introduce a SaaS (Software as a Service, SaaS, is a model of software deployment whereby a provider licenses an application to customers for use as a service on demand) version of our Fast ForWord products that is designed to improve product access, ease of use and protocol implementation to reach more learners anywhere, anytime. Ø Establishing Rigorously Proven Student Results as an Important Criterion in the Selection of Educational Products.Educators select products for their students based on many factors. We believe that we have demonstrated our products’ positive impact on student achievement with an exceptionally high degree of scientific rigor. Our marketing strategy is designed to focus educators on our results, the depth of the science validating those results, and the importance of those results to their decision-making process. Ø Expanding the Number of School Districts Using our Products.We plan on continuing to target those school districts that are struggling with academic under-achievement, have high levels of funding and are headed by strong leaders. Ø Expanding Within a School District.We believe that student outcomes within a district drive greater product adoption. Therefore, we focus our support efforts on effective implementation of our products in compliance with our protocols to obtain the best student results. To help schools follow best practices in their implementations, we plan to continue to emphasize post-sales support, including implementation services and results monitoring, and innovative and cost-effective ways to provide these services. Ø Identifying and Expanding into New Markets.We continue to identify and evaluate potential new applications for our neuroscience based technology.We are developing additional products to be marketed to the direct to parent, virtual schools and learning center markets. In addition, we are researching new applications for early learning, English language learning and mathematics. Ø Increasing Our Global Presence.As of December 31, 2009, we had 20 value-added representatives (VARs) selling in 45 countries outside the US and Canada. We believe that the global addressable market for a brain fitness approach to learning English is significant with over one billion English language learners worldwide. Markets Our products are available worldwide to educational institutions, speech and language clinics, learning centers and parents. United States K-12 Market Our sales are concentrated in K-12 schools in the United States, which in 2009 were estimated to total nearly 117,000 schools serving approximately 56million students. In each of the last three fiscal years, the U.S. K-12 sector has represented approximately 90% of our sales. Almost 6,400 schools have purchased at least $10,000 of our product licenses and services, compared to 5,800 at the end of 2008. 5 Table of Contents We market our products primarily as a reading intervention solution, to be used as an intervention or remedial supplement to existing curriculum materials for struggling, special education, and English language learners, at both the elementary and secondary school levels to improve reading and learning. Despite a national focus on reading and increased federal funding to improve reading proficiency and school district accountability, independent evaluations of student performance have demonstrated little improvement in reading results. According to the U.S. Department of Education (USDE), in 2007, 38% of fourth graders in the United States had below basic reading scores and 70% were not proficient in reading, and between 1992 and 2007, there was only a modest improvement in the proportion of fourth graders performing at the “below basic” level. The Pre-K-12 education materials market includes approximately 14,000 public school districts, 90,000 public schools and 23,000 private schools. Purchasing decisions for our products are primarily made by district level administrators. Sales of our products are included in the supplemental education materials segment of the overall education materials market. Simba Information’s Publishing for the PreK-12 Market 2009 – 2010 (April 2009) estimated or projectedthat: Ø The total market for K-12 instructional materials would be $8.27 billion in 2009. Ø The supplemental materials segment of that market was $4.1 billion in 2008. Ø The technology based electronic courseware segment of the supplemental materials market would be $887 million in 2009. We do not compete in the separate basal materials market (a $3.3billion market in 2008, according to Simba), which consists primarily of textbook programs that include student editions, teacher editions and companion materials to teach particular scope and sequence of a subject area for a span of grades. We also do not compete in the market for formative, summative or clinical assessments or in the market for school library and reference products. The educational materials market is expected to continue to grow, driven by several factors: Ø Reauthorization of the Elementary and Secondary Education Act of 2001. Based on public announcements of its intentions, we expect the Obama administration to reform the Elementary and Secondary Education Act of 2001, commonly known as the No Child Left Behind Act (“NCLB”), with a new focus on increased accountability, Pre K and school reform. Ø Education Accountability Requirements. Performance and educator accountability requirements of federal legislation, including NCLB, and persistent achievement gaps based primarily on income and ethnicity which are driving the use and growth of programs addressing the needs of struggling readers. Ø Higher Federal Funding Levels.In February, 2009, the federal government responded to the recession by passing the American Recovery and Reinvestment Act (ARRA) which increased federal expenditures on education by $100 billion over the next two years Reauthorization of the Elementary and Secondary Education Act of 2001(ESEA) Reauthorization of ESEA "can't wait," U.S. Secretary of Education Arne Duncan said on September 24, 2009 in his first speech devoted to the topic. Mr. Duncan has traveled to more than 30 states on a "Listening and Learning Tour" to hear views of educators and citizens on this topic and the federal role in education.We expect the reauthorization to expand ESEA’s focus on accountability, including aligning teacher pay with improved student performance, national standards and expanding the focus on learner accountability to Pre K – college. If this expanded focus on accountability transpires, we believe our products will be very effective in meeting the needs of school districts who must improve student outcomes. Education Accountability Requirements We believe parents and policy makers are exerting greater pressure to hold teachers and administrators accountable for student learning. We expect financial incentives, extended day programs, enhanced intervention services, and supplementary educational services alternatives to continue to be methods of addressing this emphasis on local educator accountability and student performance. Our products help schools respond to these accountability pressures in a variety of ways, including: 6 Table of Contents Ø Our products can improve academic achievement in students for whom other approaches have failed. Ø Our products can be used to increase the scores of children who are “on the bubble” (just below a desired score on an achievement test). Ø Educators can use our online reporting tool, Progress Tracker, to track student progress by demographic group, responding to the Adequate Yearly Progress requirement for all learners. Funding Sources Funding for educational materials comes from a variety of federal, state and local sources.The economic downturn has significantly reduced state and local tax revenue, putting severe pressure on state and local budgets. In response to this reduction, the federal government passed the American Recovery and Reinvestment Act (ARRA) in February 2009, which allocated an additional $100 billion to public education.Federal funds have historically been a critical resource to help school districts address the needs of the most challenged learners.The ARRA both expands the funding for the programs that serve these challenged learners and provides fiscal stabilization funds to restore general school funding levels. We believe that a significant proportion of our sales are funded by two key federal sources that support struggling readers, Title One and IDEA.ARRA temporarily increased the funding for both these programs.Title One, which supplements funding for schools with low income students, received an additional $10 billion in ARRA funds, while IDEA, which provides funding for special education students, received an additional $11.3 billion in ARRA funds. In addition, two new funds will be released in 2010 that may be used to purchase our offerings – Race to the Top and Investing in Innovation. Ø The Race to the Top fund, appropriated at $4.35 billion, is a competitive grant program designed to encourage states in creating conditions for education innovation and reform. The grants can be used for offerings that make substantial gains in student achievement, thus closing the achievement gap. Ø The Investing in Innovation (i3) Fund, appropriated at $650 million, provides competitive grants to expand the implementation of, and investment in, innovative and evidence-based practices, programs and strategies that significantly improve K-12 achievement and close achievement gaps, decrease dropout rates, increase high school graduation rates; and improve teacher and school leader effectiveness. Other Markets In addition to selling to K-12 schools, we also sell to and through private practice professionals and learning centers. These speech and language and other professionals recommend the use of our products to appropriate clients and then supervise the use of the software, often in connection with their other services. In 2009, approximately 600 non-school professionals and entities in the United States and Canada (North America) re-sold our products.While this market is a small proportion of our overall business, the private practice market nevertheless remains significant to us.This segment was our first market, and many private practice professionals have extensive knowledge about our products.As a result, their continued use and feedback plays a valuable role in our business. In addition, these professionals sometimes provide contract services to schools and, from time to time, recommend our products for students in those schools. Sales to countries other than the United States and Canada are a small but growing part of our business. We are developing a network of value added representatives to serve these markets. During 2009, products were marketed to customers in 45 countries. As of December31, 2009, we were represented by 20 value-added representatives. Our strategy for international markets thus far has been conservative, so that we do not divert resources from our U.S. K-12 market. However, we believe the potential international opportunity is significant. Outside of North America, our products are used in three primary applications: (1) in tutoring and learning centers to strengthen academic skills, (2) by clinical professionals with impaired children, and (3) assisting in the acquisition of English as a second language. About one-fourth to one-third of the worldwide population now understands and speaks English to some degree, and English is the international language of business, travel, and diplomacy. While our products do not provide all the components necessary to teach English to non-native speakers, they have been demonstrated to be extremely effective in assisting in English language instruction, through building the necessary underlying cognitive, acoustic processing, phonological and other skills needed to learn and speak English fluently. 7 Table of Contents In 2009, we began selling web based products and tutoring services directly to parents. These products are designed to meet the needs of learners who want to “stay ahead” or “catch up” and are delivered via a SaaS model. Brain Fitness Approach to Learning We believe there are two sides to learning efficiently and effectively,(1) research-proven curriculum and (2) a well prepared brain able to capture, process and retain information. We believe that the challenge of accelerating learning for all learners is not solved just by better curriculum but also by improving the underlying cognitive skills that build brain capacity (Memory, Attention, Processing Rate & Sequencing). Similar to how the download speed of an internet connection can have a dramatic impact on an internet user’s experience, two students using the same research-based curriculum can have very different learning experiences based upon the preparedness of the brain to capture, process and retain that information (their bandwidth). Our products unify proven curriculum with brain fitness exercises to improve brain processing efficiency for learners, thereby accelerating the learning process that results in enduring gains. We build learning capacity by systematically and rigorously exercising the brain to develop the cognitive and reading skills required for lifelong learning success. The results from our products are fast, effective, enduring, and have been demonstrated through brain imaging studies, changes in achievement on standardized reading tests, high stakes state achievement tests, and more than 220 efficacy studies. Cognitive Skills Development Reading and learning require a variety of foundational cognitive skills, all functioning together. Memory.Working memory is the aspect of memory that allows one to keep information available while thinking about meanings and relationships, and is used in sentence and paragraph comprehension, remembering instructions and reasoning. The Fast ForWord exercises systematically vary the amount of information that must be retained to successfully complete the exercise task, using individually adaptive methods to gradually expand the working memory demands of the task. The Reading Assistant passages build working and short-term memory through real-time comprehension tests. Attention.Attention is the ability to focus on tasks and ignore distractions. Every exercise in our product family requires selective and focused attention in order to advance. Specific vigilance tasks require sustained attention over progressively longer time frames, building the attention skills needed in all reading and learning. Processing.Processing means the ability to address information such as images and sounds quickly enough to discriminate their differences. Processing skills are an essential prerequisite for phonemic awareness (the ability to distinguish among and manipulate the smallest sounds in language that can change meaning) and reading. Our exercises build processing rate and accuracy in the skills addressed by the exercises. For example, exercises in our Fast ForWord Language to Reading and Literacy Advanced products focus on the accuracy and rate of processing for letter-sound correspondence, leading to the automaticity in those skills needed for reading. In addition, Reading Assistant builds brain processing and automaticity through the frequent reading of text out loud with our speech verification system. Sequencing.Sequencing refers to the ability to quickly and accurately determine the identity of specific stimuli and the order in which the stimuli occur. This ability is supported by both working and longer-term memory, attention, and processing. Sequencing of auditory, language and written information is critical for the accurate understanding of meaning. The Fast ForWord exercises systematically and individually adapt the complexity of the sequencing tasks needed to develop phonemic awareness, word fluency, oral and reading comprehension, and other critical cognitive operations. 8 Table of Contents Neuroscience-Based Learning Principles The Fast ForWord and Reading Assistant products apply learning principles that have been established through neuroscience and cognitive research as being critical to learning new tasks and establishing rapid change in brain function: frequency and intensity, adaptivity, simultaneous development, and timely motivation. Frequency and Intensity:The cortex of the human brain contains millions of neurons arranged in regions that represent our sensory systems, control our motor systems and provide for higher-order associative interactions. These regions contain networks of neurons that connect within and between regions. These functional networks develop and maintain their connections through a process that is driven by neural activity. The stronger the neural activity, the stronger the network becomes. As a result, completing a series of learning tasks in frequent, intense sessions is needed to make the changes in brain functioning that enhance learning. Our Fast ForWord products use protocols call for customers to use the products five days a week, between 30 and 90 minutes (depending on the product) per day, providing the frequency and intensity needed. Adaptivity:The mechanisms of brain plasticity are best engaged in learning a new task when new populations or new areas of neurons are engaged. Continually adjusting the learning tasks to become progressively more difficult provides better cortical activation for learning. The Fast ForWord products use sophisticated algorithms to analyze student learning data using a complex set of rules. These algorithms regulate the products’ speech modification rules and otherwise adjust content exposure to advance the individual student through the products at a rate specifically tailored to that student. The products adjust content exposure in a variety of ways. For example, many of the exercises automatically adjust the specific content presented to the student so that the student can make correct responses approximately 80% of the time for each discrete skill. This adjustment is designed to keep cortical activation up and to keep the exercises challenging and engaging, while allowing the student to experience a feeling of accomplishment and to avoid the frequent failure that can discourage a student’s learning. Simultaneous Development:Complex behaviors require the coincident and sequential engagement of multiple cortical systems. The Fast ForWord and Reading Assistant products simultaneously develop both major and supporting cognitive skills for enduring learning improvements. While each exercise is designed to develop underlying cognitive skills such as memory, attention, processing and sequencing, it also focuses on a specific set of reading or language tasks. Timely Motivation:A critical factor in strengthening neural connections, and therefore maximizing critical learning changes, is the input from the neuromodulatory reward systems that are activated by meaningful consequences of behavior. These reward systems need to be activated within tens of milliseconds of the neural synaptic activity to maximize the potential for synaptic strengthening. In the Fast ForWord exercises, learners are rewarded for a correct answer quickly, within this critical time frame, and on their first attempt only, in order to drive learning behavior. To keep students active and engaged, the products also feature a bonus point system and the delivery of special animations that signify milestones as students progress. 9 Table of Contents Products Fast ForWord products Our flagship Fast ForWord family of products consists of three product series – the Language Series, the Literacy Series and the Reading Series. Language and Literacy Series The Fast ForWord Language series for elementary learners and the Literacy series for adolescent learners build foundational reading and language skills to help districts move below grade level learners to be successful learners in the general classroom. Product Description Fast ForWord Language v2 The Fast ForWord Language product builds learning capacity using exercises that specifically focus on oral language comprehension and listening, including phonological awareness (the understanding that words are composed of sounds and the ability to identify and manipulate the sounds of language), listening accuracy and comprehension, working memory, and familiarity with language structures. The Fast ForWord Language product uses acoustically modified speech, which stretches and emphasizes particular sounds in an adaptive manner, to help children learn to quickly isolate and recognize individual speech sounds, an underlying skill critical to reading. Fast ForWord Language to Readingv2 The Fast ForWord Language to Reading product builds learning capacity through improving cognitive skills while helping students make the link between spoken and written language, using exercises that focus on listening comprehension, sound-letter recognition, phonological awareness, beginning word recognition and English language conventions. Fast ForWord Literacy The Fast ForWord Literacy product is specifically designed for adolescents and adults who lack reading proficiency. Its content and exercises are similar to those in the Fast ForWord Language product, but have been adapted to maximize impact for adolescents and English language learners based on actual learning results from those groups. Using graphics, characters and themes appealing to adolescents, the product progressively increases the demand on cognitive skills. Fast ForWord Literacy Advanced Fast ForWord Literacy Advanced software includes content and exercises similar to those in the Fast ForWord Language to Reading software. Like the Literacy product, the content has been tuned to maximize impact using actual learning results, and the user interface is designed to appeal to adolescents. The product includes age-targeted exercises that emphasize phonemic awareness, decoding, word recognition, sequential and inferential comprehension and the ability to sequence multi-step instructions. 10 Table of Contents Reading Series Products The Fast ForWord Reading series of products builds learning capacity through developing cognitive skills using exercises focused on critical reading abilities. The Reading Series exercises focus on phonemic awareness, phonics and decoding, spelling, vocabulary, fluency and comprehension. The content of each product is correlated to the reading standards for the end of the grade level indicated by the product number. (Reading Readiness is correlated to kindergarten.) However, the increasingly demanding cognitive complexity of the products can take the learner well beyond that grade level. Product Description Fast ForWord Reading Readiness The Fast ForWord Reading Readiness product builds learning capacity through exercises that prepare the student for reading, focusing on phonemic identification, categorization and blending, letter names, sound and letter correspondence, rapid letter/word recognition, and oral vocabulary. Fast ForWord Reading 1 The Fast ForWord Reading 1 product builds learning capacity while introducing familiarity with print. The exercises emphasize sound-letter correspondence, rapid letter-word comprehension, high-frequency words and beginning print comprehension. Fast ForWord Reading 2 Fast ForWord Reading 2 software builds learning capacity through exercises that build a spectrum of reading skills, focusing on comprehension at the sentence and paragraph level, vocabulary, spelling, punctuation and capitalization. The product continues work in phonics and decoding and introduces morphological structures such as prefixes and suffixes. Morphology relates to the use of words, letters, and letter combinations that change the meaning of a word. Fast ForWord Reading 3 The Fast ForWord Reading 3 product builds learning capacity by continuing to improve cognitive skills through exercises that focus on increasing fluency. The exercises focus on semantic, syntactic, phonological and morphological categories, phonics, spelling and comprehension. Sentences in the exercise incorporate a high level of syntactic complexity. Syntax relates to how grammatical markers and words are combined to make meaningful sentences. Fast ForWord Reading 4 Fast ForWord Reading 4 software builds learning capacity by improving cognitive skills in the context of a focus on text interpretation. The exercises focus on comprehension and vocabulary, and build word skills relating to compound works, prefixes and homophones. Fast ForWord Reading 5 The Fast ForWord Reading 5 product builds learning capacity by improving cognitive skills while strengthening advanced comprehension strategies. The exercises carry a significant working memory load, as they build vocabulary, improve critical thinking and abstract reasoning, improve composition skills, and focus on accuracy, fluency and comprehension. 11 Table of Contents Product Description Internet-Based Tools Progress Tracker Progress Tracker, our Internet-based data analysis and reporting tool, analyzes student learning results to provide diagnostic and prescriptive intervention information and allows educators to track and report their students’ learning progress. It also provides information about the Fast ForWord products’ correlation to state standards. Progress Tracker generates status flags using sophisticated algorithms to analyze student learning data with a complex set of rules partially based on past data patterns. These status flags alert the educator when intervention is necessary for a student, and suggest to the educator when to move the student to a lower or higher level product or to complete product use. Progress Tracker provides detailed reports at the student, classroom, school, and district level, and can be reported by subgroup, providing a tool for educators to analyze their progress towards the Annual Yearly Progress requirements mandated by No Child Left Behind. Customers can configure the system to send automatic emails to parents, teachers, administrators or others to provide easy periodic updates. Progress Tracker also provides the ability to collect behavioral survey data from teachers and parents prior to and after product use. In June 2007, we added Reading Progress Indicator to our Progress Tracker system. Reading Progress Indicator is a reliable and valid assessment of a student’s reading skills. It is designed to be quick and convenient to administer before and after Fast ForWord product use, to rapidly demonstrate the effectiveness of our products. Reading Assistant products Reading Assistant is a unique software tool that combines advanced speech verification technology with scientifically-based interventions to help elementary and secondary students strengthen their reading fluency, vocabulary and comprehension in order to become proficient, life-long readers.The National Reading Panel has identified five major components of reading and literacy: phonemic awareness, phonics, fluency, vocabulary and comprehension. Our Fast ForWord family of products addresses all of these components, but is particularly strong in phonemic awareness and phonics. The Reading Assistant product adds strength in fluency, vocabulary and comprehension, thereby allowing us to address a broader range of student needs. Reading fluency is the ability of a student to read quickly enough to garner meaning from a text, and is reported to have a high correlation with overall reading proficiency. However, to become a fluent reader, students must frequently read aloud and receive timely feedback and assistance with their reading. Providing effective fluency training for all students is a challenge in the classroom because teachers do not have enough resources and/or time to give the consistent and rigorous one-on-one attention a child needs to improve his or her reading fluency. Reading Assistant addresses this problem by acting as a personal tutor. The program listens as a student reads aloud, monitoring for signs of difficulty and providing immediate feedback and assistance when a child is challenged by a word. In 2009 we released a new version of Reading Assistant – Reading Assistant Expanded Edition. The new offering has almost double the content and is designed to cover a broader range of reading levels in each grade.This expanded reading content allows students to use the product over a longer time period, and provides engaging, appropriate content to readers at many levels. In addition, we enhanced support for English Language Learners including audio for quiz questions, Spanish translations of instructions and improved scaffolds for comprehension. BrainSpark products and BrainPro services The BrainSpark products and BrainPro services are based on our flagship Fast ForWord family of products. The BrainSpark productsare targeted at learners ages five through thirteen who are at or above grade level and want to improve their overall learning potential. BrainSpark is cross-training for the brain, the products exercise two or more “learning muscles” within each game exercise. The BrainSpark products can be purchased directly online and accessed via a web-browser from a computer. 12 Table of Contents BrainPro is targeted at learners who are below grade level and want to catch up. BrainPro learners access our Fast ForWord family of products from home and work with a certified tutor remotely. The BrainPro tutor is responsible for defining a customized program and goals and helping the learner achieve progress toward the learning goals with the help of the parents. Product Effectiveness Research by our school district customers, independent academics and our own scientists has demonstrated that Fast ForWord products improve language and reading skills across a broad spectrum of demographic groups, and we continue to accumulate outcomes data from students in classrooms across the country. As of December 31, 2009, more than 220 research studies, including the results from approximately 80,000 aggregate participants, demonstrated the academic gains achieved through our products. Published studies show outcomes from more than 850 learning organizations. Highlights of this research include: Ø More than fifty studies involving more than 8,500children have demonstrated Fast ForWord efficacy using well-controlled experimental or quasi-experimental study conditions and reliable and valid performance measures, including studies that use randomized control groups. Ø The What Works Clearinghouse, established by the U.S. Department of Education’s Institute of Education Sciences, has reviewed the research on the effect of the Fast ForWord products on English Language Learners and Beginning Readers. Based upon studies that meet the What Works Clearinghouse’s high standards, the Clearinghouse has determined that the Fast ForWord products have positive effects. Ø The underlying neurological basis for these achievement gains was reported by a Stanford University study published in 2003 in the Proceedings of the National Academy of Sciences. This study confirmed that after using the Fast ForWord Language product, students on average experienced significant changes in brain activation patterns as shown by functional magnetic resonance imaging. On average, Fast ForWord participants also showed significant gains on measures of language and reading performance. Ø In an effort to better understand the nature of the rapid processing problems frequently seen in children with developmental reading problems (e.g., dyslexia), researchers from Harvard, MIT, Dartmouth, Rutgers, and Stanford investigated differences in the cortical activity of typical reading children and children with developmental dyslexia as they processed rapidly changing sounds. The results were published in Restorative Neurology and Neuroscience in 2007 and demonstrated that typical reading children process slowly and rapidly changing sounds in different cortical regions, while children with developmental dyslexia process them in the same region. Children with developmental reading problems who underwent remediation with Fast ForWord products increased their language and reading skills, and the way they processed rapidly changing sounds changed, becoming more similar to that of typical readers. Ø A more recent study demonstrated that the neurological and behavioral changes following Fast ForWord intervention are not specific to children with learning problems.Scientists at the University of Oregon published an article in Brain Research in April 2008 that demonstrated that behavioral and physiological changes are present in both language-impaired and normally developing children following the use of Fast ForWord software when compared to non-Fast ForWord comparison children. Implementation Neuroscience teaches us that to facilitate the brain changes that lead to enhanced learning, the student needs to complete a set of learning tasks in a frequent, intense timeframe. To provide that intensity and frequency, we have established product use protocols for our Fast ForWord products that call for customers to use the products five days a week, between 30 and 90 minutes per day, for a period of generally between four and twelve weeks (depending on the student and the product). In addition, we have established a three day a week, thirty minute protocol for our Reading Assistant products. 13 Table of Contents In schools, our products are most frequently used in a computer lab setting, either a lab entirely devoted to our product use or a lab shared with other applications. A lab setting is likely to provide the appropriate kind of quiet focused atmosphere that is best for our product use. Some customers have effectively used the products, especially the Reading Assistant products, in regular classrooms. We encourage our customers to use the products with as many students as their scheduling and computer resources permit. License Terms We license our products in a variety of configurations to meet the customer’s needs. Schools typically purchase site or workstation licenses, which are available either as a perpetual license or for a limited term.Most customers also purchase implementation services, which we believe are important to encourage successful use of the products. Our approximate license package list prices range from approximately $10,000 to $85,000 per site, depending on the number of products, the number of workstations, the duration of the license and the volume purchased. Products licensed for administration by private practice professionals are generally purchased on a per product per student basis. Our Language and Reading series products presently list for between $500 and $900 per product per student. The private practice professional charges separately for his or her services. Hospitals, clinics and learning centers purchase both per-product per-student licenses and site or workstation licenses, depending on their size and needs. Services and Support We believe that the training and implementation support provided by our service personnel is important to achieving appropriate product use in schools, where a limited school day and competing priorities makes it challenging for educators to devote the time and resources needed for a solid implementation. The Fast ForWord products employ neuroscience and research unfamiliar to many educators, and understanding these principles is critical to successful and sustained implementations. Our service professionals are highly trained and skilled at building the necessary knowledge and best practices to help schools and districts implement Scientific Learning products. In 2009 service, support and Progress Tracker accounted for 35% of revenue compared to 41% in 2008 and 33% in 2007. As of December 31, 2009, our service and support organization included 49 employees supplemented by 42 independent contractors who provide on-site customer training, consulting and technical services. Services To facilitate effective implementation, we offer on-site product training, technical installation, implementation management, consulting, and Web-based synchronous and asynchronous professional development services. To help our customers obtain the best possible student achievement results, our product training and professional development sessions provide an extensive hands-on introduction to our products, “best practices” implementation strategies, and an introduction to the science behind our products. On site trainings may be followed up by web based training providing timely consulting as customers implement our products. We also offer a Leadership and Accountability service, focused at the district level which provides administrators a detailed overview of the implementation at each of their schools, consulting on data analysis and interpretation, intervention and motivation strategies, connecting with classroom teachers and other topics of interest to the customer. We host national or regional Circle of Learning user conferences, and a spectrum of both live and web-based forums, workshops, and seminars for customers and prospective customers. At these gatherings, speakers provide information on advances in neuroscience and learning, and current customers offer actual case studies on how ourproducts impact student achievement. These sessions also provide our customerswith opportunities to network and develop informal support relationships. Support For customers who purchase our support services, we provide progress monitoring, software technical update releases, and extensive telephone, email, chat and web-based support. Our progress monitoring services provide customers proactive on-going remote monitoring of their students’ progress by our staff, with periodic out-bound telephone contact tailored to the customer’s level of implementation success. Our Customer Connect Website provides extensive implementation and technical resources, together with Web-based seminars. In our annual independent customer surveys, customers using Fast ForWord products gave excellent ratings to the support they received and the professionalism of our support team. 14 Table of Contents Warranty We generally provide a warranty that our software products operate substantially as described in the manuals and guides that accompany the software for a period of ninetydays. The warranty excludes damage from misuse, accident, and certain other circumstances. To date, we have not experienced any significant warranty expense. Sales and Marketing We sell to our principal market, K-12 school districts throughout the United States, primarily using a direct sales force. Our field sales personnel typically are experienced professionals with backgrounds in selling technology based curriculum products to the K-12 market. Most bring strong relationships with educators built over many years. We support our direct sales efforts with a field sales management team with extensive experience in this market, strong customer reference sites, and strategic consultants, who frequently are retired superintendents and other senior school district administrators who can attest to the positive impact of our programs based upon personal experience. To maximize our coverage of the K-12 market, we utilize an inside sales team to renew existing service contracts and to reach smaller, rural school districts and private schools. We also sell to K-12 schools in Canada using our inside sales team. We believe that the mainstream education industry acceptance of our offerings is accelerating due to our focused “brain fitness” message, which emphasizes our ability to make existing instructional programs in the school district better by optimizing the brain for improved learning, particularly in reading. We have recently increased the frequency and sophistication of our web-based marketing efforts to reach many more educators quickly while targeting specific audiences with research results and success stories most relevant to their areas of responsibility and expertise. Another critical component of our sales and marketing strategy is our series of “brain events”, including regional summits and national forums. These are company sponsored or co-sponsored events that provide us with a significant period of time in which to explain our unique approach and achievement results to top school administrators, helping them to establish a new vision for achieving student success in their districts and to build internal district consensus around their plan. Although our focus on improved sales force productivity also includes a balance of smaller sales with shorter cycles to get started in new accounts, the majority of our annual booked sales are from existing customers who have a year or more of positive experience with our programs, expanding to new sites and adding products and services to existing sites. We sell to clinical professionals and learning centers principally through direct marketing (mail, web and telesales) and conferences (both industry conferences and an annual forum we conduct ourselves). In 2009, we began selling directly to parents online with our e-learning offering, BrainSpark™, and our remote tutoring service, BrainPro™. We are also building a network of independent value-added representatives outside North America. As of December31, 2009, we had relationships with twenty representatives. To date, booked sales outside North America have not been significant. We are building this channel in response to the growing demand for English fluency around the world. We believe that Fast ForWord and Reading Assistant products offer unique value in quickly “rewiring” the brain for English. We also believe the international market has significant potential growth opportunities, and we are positioning to take advantage of these in the future. Competition Districts and schools employ a wide variety of learning intervention programs and methods for their struggling students. The market for supplemental and interventional educational products is fragmented and competitive, with no single company or product with a dominant market share. We presently have a small share of the reading intervention supplemental market. The critical factor for K-12 school districts is the perceived ability of the product to further the district’s instructional goals. Attributes that influence the district’s assessment of this factor include the ability to deliver measurable improvements in student achievement, cost, reputation, existing relationships with customers, completeness of the product offering, ability to provide effective and efficient product implementation, and ability to work with the other components of the school curriculum. We believe that generally we compete favorably on the basis of these factors. 15 Table of Contents Our patented products are highly differentiated by their neuroscience basis and their focus on the development of learning capacity through improving cognitive skills. While we therefore have little direct competition, we do compete vigorously for available funding against other companies offering educational software and other language and reading programs, as well as with providers of traditional methods of teaching language and reading. Many of the companies providing these competitive offerings are much larger than us, are more established in the school market than we are, offer a broader range of products to schools, and have greater financial, technical, marketing and distribution resources than we do. Competitors may enter our market segment and offer actual or claimed results similar to those achieved by our products. In addition, although the traditional approaches to language and reading are fundamentally different from the approach we take, the traditional methods are more widely known and accepted and, therefore, represent significant competition for available funds. Product Development; New Products The markets in which we compete are characterized by frequent product introductions and evolving educational standards and approaches. Our future success will depend in part on our ability to continue to enhance and update our existing products or to develop and successfully introduce new products. Our research and development expenses were approximately $5.0 million for the year ended December 31, 2009, and $7.0 million and $4.5million for the years ended December31, 2008 and, 2007, respectively. Additionally in 2009, we capitalized approximately $1.0 million of development expenses attributable to Reading Assistant Expanded Edition. As of December 31, 2009, 29 of our employees were engaged in research and development activities, which include both product development and outcomes research. Development Strategy Over the past several years, our development efforts have focused on broadening our product solution and making our products more effective and easier to use in the school environment. In early January 2008 we completed the acquisition of the Reading Assistant product line along with associated patents and patent applications. Major Product Introductions Product Launch year Fast ForWord Language Fast ForWord Language to Reading Away We Go! product family (predecessors to Fast ForWord Language Basics and Fast ForWord to Reading Prep) Fast ForWord Middle and High School (predecessor to Fast ForWord to Literacy) Fast ForWord Reading 3 (originally Fast ForWord Reading) Progress Tracker Fast ForWord Gateway Edition (new architecture of our major products that improved ease of use, added additional student content and provided additional Internet based capabilities) Fast ForWord Reading 4 Fast ForWord Reading 1 Fast ForWord Reading 2 Fast ForWord Language Basics Fast ForWord Reading Prep Fast ForWord Reading 5 Fast ForWord Literacy Fast ForWord Literacy Advanced Reading Progress Indicator addition to Progress Tracker Fast ForWord Language v2 Fast ForWord Language to Reading v2 Scientific Learning Reading Assistant v4.1.2 BrainSpark BrainPro Scientific Learning Reading Assistant Expanded Edition 16 Table of Contents Our products rely on market-tested technology and uniform platforms and are developed in a shared authoring environment, so that customers can easily broaden their Fast ForWord implementations, as well as move students easily among the Fast ForWord products. A critical component of our process for enhancing our products and developing new products is our analysis of the data uploaded to us through our Progress Tracker tool. This data is a unique and valuable resource. Analyzing the patterns among groups of participants allows us to understand, in detail, how students generally progress, where students have difficulty, where intervention might be appropriate, and how these patterns differ by demographic group. We can also identify trends in product use and efficacy that can help us develop product improvements for specific sub-groups of learners. Intellectual Property Our intellectual property strategy addresses both product technology and product concepts. Our policy is to protect our proprietary rights in our products and technology through a combination of patents, trademarks, copyrights, trade secret laws, confidentiality procedures, and contractual provisions. At December31, 2009, we held the rights to 82 issued patents and 27 pending applications. These include 58 issued U.S. patents and 19 pending U.S. applications that we own or co-own. We also held seven issued patents from other countries and had seven applications pending abroad. We were the exclusive licensee under eleven issued U.S. patents, six issued foreign patents, and one pending foreign patent applications. These patent rights include those we acquired as part of our acquisition of the Soliloquy business. At December31, 2009, we held three issued U.S. patents and 2 pending U.S. applications relating to the Reading Assistant product. Our U.S. patents relating to the Fast ForWord products expire between 2014 and 2021; the Reading Assistant patents expire in 2024. The 18 patents and applications that we license are owned by the Regents of the University of California, (“the Regents”), and Rutgers, the State University of New Jersey, and relate to the basic speech and sound modification and adaptive technology developed at those institutions. In 2009, approximately 60% of our product booked sales was derived from selling products that use the licensed inventions. This license is exclusive and extends for the life of the University patents, which expire in 2014, subject to the right of the Regents to terminate in case of default and our right to terminate at any time upon 60days written notice. If we were to lose our rights under this license, it would materially harm our business. This license requires payment of royalties based upon cumulative net booked sales of our products, subject to certain minimum royalty amounts. In 2006 and each year thereafter, the minimum royalty payment is $150,000. In 2009, 2008 and 2007, we had approximately $836,000, $757,000, and $1,028,000, respectively in royalty expense under the license. We also have 10 U.S. trademark registrations, including registrations for marks including “Fast ForWord,” our most important trademark. Posit Science Corporation In September 2003, we transferred certain of our technology to Posit Science Corporation, or PSC, for use in the healthcare field. The initial focus of PSC has been on products to combat age-related cognitive decline and to enhance cognitive abilities as people age. The transaction included a license of the patents we own and certain software we developed, a sublicense of the patents we license from the universities, and the sale of some research-related assets. All of the rights licensed to PSC are limited to a specified healthcare field and most of the licenses are exclusive in that field. For these rights, PSC paid us a one-time initial fee, issued us shares in PSC and has an ongoing royalty obligation. PSC has also agreed to cross-license any patents issued to PSC. We retain all rights to our technology outside of the specified healthcare field. Dr.Michael M. Merzenich, who is one of our founders and a former officer and director of ours, is also a founder, director and significant stockholder of PSC. 17 Table of Contents Seasonality Our quarterly booked sales and revenue fluctuate seasonally, reflecting a number of factors including school purchasing practices, budget cycles and instructional periods. Historically, our booked sales have been lowest in the first quarter of the year and highest in the second or third quarter of the year. Backlog Our deferred revenue was approximately $22.0 million as of December31, 2009, and $20.0 million as of December31, 2008. These deferred revenues are primarily composed of the portion of multi-year sales, term-based sales, support and Progress Tracker sales not yet recognized as revenue, and professional development and technical services that have not yet been performed. Approximately $15.9 million of our deferred revenue as of December 31, 2009 is expected to be recognized within the next 12 months. Employees As of December 31, 2009 we had 201 full-time equivalent employees, compared to 223 at December 31, 2008. None of our employees is represented by a union or subject to collective bargaining agreements. On January 7, 2009, we announced a series of changes intended to better align our costs and organization structure with the current economic environment and improve our profitability. These changes include a reduction in our work force of approximately 14% during the first quarter of 2009. General Scientific Learning is a Delaware corporation formed in 1997 and is a successor to Scientific Learning Principles Corporation, a California corporation. Our web address is www.scilearn.com. 18 Table of Contents Item 1A. Risk Factors RISK FACTORS The following factors as well as other information contained in this report should be considered in making any investment decision related to our common stock. If any of the following risks actually occurs, our business, financial condition and results of operations could be materially and adversely affected and the trading price of our common stock could decline. Sales of our products depend on the availability and extent of government funding for public school reading intervention purchases, which is variable and outside the control of both us and our direct customers.If such funding becomes less available, our public school customers may be unable to purchase our products and services on a scale or at prices that we anticipate, which would materially and adversely impact our revenue and net income. United States public schools are funded primarily through state and local tax revenues, which are devoted primarily to school building costs, teacher salaries and general operating expenses.Public schools also receive funding from the federal government through a variety of federal programs, many of which target children who are poor and/or are struggling academically.Federal funds typically are restricted to specified uses. The funding for a substantial portion of our K-12 sales typically comes from federal sources, in particular IDEA (special education) and Title One funding.In 2009 our sales were significantly and favorably impacted by the substantial increases in IDEA and Title One funding under the American Recovery and Reinvestment Act (ARRA). The competition between vendors and programs for ARRA funding is intense, and these increases have been authorized for a limited duration.The ARRA funding is expected to decrease after 2010, although some new programs – Race to the Top and Investing in Innovation is expected to continue.Likewise, the current extraordinary levels of federal spending directed to economic recovery, the federal budget deficit and competing federal priorities could adversely impact the availability of federal education funding.A cutback in federal education funding could have a materially adverse impact on our revenue. State and local school funding continues to be significantly impacted by decreases in tax revenues due to the current economic downturn.States face increasing pressure in 2010, primarily due to the significant adverse events in the job, credit, and housing markets. While education spending remains an important priority for states, it faces competition from demands for, among other things, relief for homeowners, transportation spending and rising healthcare costs.A continued reduction in state tax revenues could have a materially adverse impact on our revenue. Our sales cycle tends to be long and somewhat unpredictable, which may result in delayed or lost sales, materially and adversely impacting our revenue and profitability. Like other companies in the instructional market, our sales to K-12 schools are affected by school purchasing cycles and procedures, which can be quite bureaucratic.The cost of some of our K-12 license packages requires multiple levels of approval in a political environment, which results in a time-consuming sales cycle that can be difficult to predict.When a district decides to finance its license purchase, the time required to obtain necessary approvals can be extended even further.In addition, sales to schools are subject to budgeting constraints, which may require schools to find available discretionary funds, obtain grants or wait until subsequent budget cycles.As a result, our sales cycle generally takes months and, in some cases, can take a year or longer.Therefore, we may devote significant time and energy to a particular customer sale over the course of many months, and then not make the sale when expected or at all.This can result in lost opportunities that can materially and adversely impact our revenue and profit. Sales in our non-school markets may continue to be affected by the current global recession. Our non school sales consist principally of sales to private speech, language and other healthcare providers and sales to our international value-added resellers.In addition, during 2009 we launched new products marketed directly to parents for at-home use by their children. Historically, sales to private providers have been adversely impacted by economic downturns, as many parents postpone or forego these services when their financial resources are reduced.During 2009, sales to both private providers and to our international channel declined substantially compared to the prior year.We believe that this decline is mainly a result of current global economic difficulties.The current weak economic conditions may likewise adversely affect our potential sales to parents of our new BrainSpark and BrainPro products. 19 Table of Contents It is difficult to accurately forecast our future financial results.This may cause us to fail to achieve the financial performance anticipated by investors and financial analysts, which could cause the price of our stock to decline. Our revenue and net income or loss are difficult to predict and may fluctuate substantially from quarter to quarter and from year to year.In 2009, we had net income of $4.8 million; in 2008, we had a net loss of approximately $3.3 million.In 2007, we had net income of approximately $1.2 million. Our sales strategy emphasizes district-level, multi-site transactions.The receipt or implementation of a single large order, or conversely its loss or delay, can significantly impact the level of sales booked and revenue recognized in a given quarter.This uncertainty is compounded by the fact that our various license and service packages have substantially differing revenue recognition periods.Even when the amount and timing of a transaction can be accurately projected, it may be difficult to predict which license package a customer will purchase. Our expense levels are based on our expectations of future revenue and are primarily fixed in the short term.We may not be able to adjust spending in a timely manner to compensate for any unexpected revenue shortfall, which could cause our net income to fluctuate unexpectedly. Failure to achieve the financial results expected by investors and financial analysts in a given quarter could cause an immediate and significant decline in the trading price of our common stock. To grow our K-12 business, we need to increase acceptance of our products among K-12 education purchasers.Failure to do so would materially and adversely impact our revenue, profitability and growth prospects. We believe that to date most educators who have used Fast ForWord products are “early adopters.”Early adopters make up a relatively small proportion of our K-12 market, so in order to grow our revenue and profit we need to increase our reach beyond early adopters to more conservative customers.We believe that our ability to grow acceptance of our products in the conservative K-12 education market will depend largely on the critical factors discussed below. Our Fast ForWord products use an approach that differs from the approaches that schools have traditionally used to address reading problems.In particular, our products, which are designed to develop the brain to process more efficiently, are based on neuroscience research and focus on building cognitive skills.These concepts may be unfamiliar to educators.K-12 educational practices are slow to change, and it can be difficult to convince educators of the value of a substantially different approach. In order to obtain the best student results from using our product, schools must follow a recommended protocol for Fast ForWord use, which requires at least 30 minutes per day out of a limited and already crowded school day.Our recommendation that schools follow a prescribed protocol in using our products may limit the number of schools willing to purchase from us.In addition, if our products are not used in accordance with the protocol, they may not produce the expected student results, which may lead to customer dissatisfaction and decreased revenue. Our products are generally implemented in a computer lab with a lab coach or teacher rather than in the classroom with the students’ regular classroom teachers.To reach a broader group of customers, encourage additional sales from existing customers and improve student achievement results, we need to better engage classroom teachers in the products’ implementation, in an effective and efficient manner. If we are unable to convince our market of the value of our significantly different approach and otherwise overcome the challenges identified above, our revenue and growth prospects could be materially and adversely impacted. 20 Table of Contents We rely on studies of student performance results to demonstrate the effectiveness of our products.If the validity of these studies or the conclusions that we draw from them are challenged, our reputation could be harmed and our business prospects and financial results could be materially and adversely affected. We rely heavily on statistical studies of student results on assessments to demonstrate that our products lead to improved student achievement.Reliance on these studies to support our claims about the effectiveness of our products involves risks, including the following: · The results of studies depend on schools’ appropriately implementing the products and adhering to the product protocol.If a school does not do so, the study may not show that our products produce substantial student improvements. · Some studies on which we rely may be challenged because the studies use a limited sample size, lack a randomly selected control group, include assistance or participation from us or our scientists, or have other design characteristics that are not optimal.These challenges may assert that these studies are not sufficiently rigorous or free from bias, and may lead to criticism of the validity of the studies and the conclusions that we draw from them. · Schools studying the effectiveness of our products use the product with different types of students and use different assessments, sometimes making it difficult to aggregate or compare results. Our sales and marketing efforts, as well as our reputation, could be adversely impacted if the studies upon which we rely to demonstrate the effectiveness of our products, or the conclusions we draw from those studies, are seen to be insufficient. If our operations are disrupted due to weaknesses in our technology infrastructure, our business could be harmed. Providing our services and conducting our general business operations both substantially rely on computer and network systems.We have recently experienced disruptions in both our customer and internal network services due to hardware failures.We are in the midst of a major project to upgrade many of our computer and network systems, which we believe have become outdated.If our customer systems are disrupted, we may be required to issue credits, customers may elect not to renew their contracts or not to purchase additional licenses, we may lose sales to potential customers and we may be subject to liability.If our internal systems are disrupted, we may lose productivity and incur delays in product development, sales operations or other functions. If our products contain errors or if customer access to our web-delivered products and services is disrupted, we could lose new sales and be subject to significant liability claims. Because our software products are complex, they may contain undetected errors or defects, known as bugs. Bugs can be detected at any point in a product’s life cycle, but are more common when a new product is introduced or when new versions are released.In the past, we have encountered unexpected bugs in our products shortly after release.We expect that, despite our testing, errors will be found in new products and product enhancements in the future. Significant errors in our products could lead to: · delays in or loss of market acceptance of our products; · diversion of our resources; · a lower rate of expansion purchases from current customers; · injury to our reputation; and · increased service expenses or payment of damages. Our Progress Tracker data tool, the Web-enabled version of the Reading Assistant product, our new Virtual Academy and other online services, and our new BrainSpark and BrainPro products all rely on the World Wide Web in order to function.Unanticipated problems affecting our network systems could cause interruptions or delays in the delivery of that product.The servers that support our Web-delivered products and services are located in third party facilities. While we believe that the services provided by these facilities are robust, interruptions in customer access could be caused by the occurrence of a natural disaster, power loss, vandalism or other telecommunications problems. We have experienced problems due to power loss in the past, and we will continue to be exposed to the risk of access failure in the future. 21 Table of Contents If our products do not work properly, or if there are problems with customer access to our Web-delivered products and services, we may be required to issue credits, customers may elect not to renew their support or access contracts or not to purchase additional licenses, we may lose sales to potential customers and we may be subject to liability claims.We cannot be certain that the limitations of liability set forth in our agreements would be enforceable or would otherwise protect us from liability for damages. A material liability claim against us, regardless of its merit or its outcome, could result in substantial costs, significantly harm our business reputation and divert management’s attention from our operations. Our cash flow is highly variable and may not be sufficient to meet all of our objectives. We believe that cash flow from operations, together with our current cash balances, will be our primary source of funding for our operations during 2010 and the next several years.During 2009, we generated $14.5 million in cash from operations.In 2008, we used $13.6 million of our cash and cash equivalent balances, with $10.1 million used for the acquisition of the Soliloquy business and $3.7 million used in operating activities Historically, we have used cash in our operations during the first half of the year and built cash in the second half.This pattern results largely from our seasonally low sales in the first calendar quarter, which reflects our industry pattern, and the time needed to collect on sales made towards the end of the second quarter.Reflecting this pattern as well as the significant sales increases in the second half, in the first six months of 2009, we used $4.2 million in operating activities and in the second half ended December 31, 2009, we generated $18.7 million of cash from operations. In February 2010 we amended our credit line with Comerica Bank, which now has a limit of $7.5 million and will expire December 31, 2011.In January 2009, we drew down and in August 2009 we repaid $2.5 million under that line.At December 31, 2009, no borrowing was outstanding under our credit line with Comerica and we were in compliance with the covenants of the line.Borrowings under the line are subject to reporting covenants requiring the provision of financial statements to Comerica, and financial covenants requiring us to maintain a minimum adjusted quick ratio of 1.15 and positive net worth. If we do not comply with the covenants, we risk being unable to borrow under the credit line. Funding our liquidity needs out of cash flow from operations will require us to achieve certain levels of booked sales, collections, and expenses.We cannot assure you that we will meet our targets with respect to booked sales, revenues, expenses or operating results.If we are unable to achieve sufficient levels of cash flow from operations, or are unable to obtain waivers or amendments from Comerica in the event we do not comply with our covenants, we would be required either to obtain debt or equity financing from other sources, or to reduce expenses.Reducing our expenses could adversely affect our operations by reducing the resources available for sales, marketing, research or development efforts.We cannot assure you that we will be able to secure additional debt or equity financing on acceptable terms, if at all. Our new BrainSpark and BrainPro products are marketed directly to parents.We may be unable to successfully penetrate this market. In the US, we presently market primarily to K-12 public schools.Parents who purchase our products for use with their children do so through our much smaller channel, private providers, in which the marketing is done by the individual private provider.For the BrainSpark and Brain Pro offerings launched in 2009, we are marketing and selling directly to parents, a new market for us.We may find our marketing efforts in this market less effective or more expensive than we have planned.The current recession may make our marketing and sales efforts in this market more difficult than we expect. If our marketing efforts are less effective than we expect, we may be unable to achieve our planned level of sales and revenue from this market. If our sales and revenue are substantially less than expected, this may cause us to incur impairment charges against the capitalized development costs for these products. We will be required to comply with the auditors’ attestation requirement of Sarbanes-Oxley Section 404 no later than fiscal 2010.If we or our auditors determine that our internal controls over financial reporting are not effective or if we are unable to comply with the auditors’ attestation requirement when we are required to do so, such ineffective controls or non-compliance could have a materially adverse effect on us. Under Sarbanes-Oxley Section 404, as implemented by the SEC and PCAOB, we have been required to provide a management assessment on our internal control over financial reporting for fiscal 2007 through 2009, and we have complied with that requirement. 22 Table of Contents We will be required to comply with the auditor’s attestation requirement in fiscal 2010.We cannot assure you that, in the course of completing the work to satisfy the auditors’ attestation requirement, we or our auditors will not detect a material weakness in our internal control over financial reporting or that we can satisfactorily comply with the attestation requirement. Claims relating to data collection from our user base may subject us to liabilities and additional expense. Schools and clinicians that use our products frequently use students’ names to register them in our products and enter into our database academic, diagnostic and/or demographic information about the students.In addition, the results of student use of our products are uploaded to our database.We have designed our system to safeguard this personally-identifiable information, but the protection of such information is an area of increasing public concern and significant government regulation, including but not limited to the Children’s Online Privacy Protection Act.If our privacy protection measures prove to be ineffective, we could be subject to liability claims for unauthorized access to or misuses of personally-identifiable information stored in our database.We may also face additional expenses to analyze and comply with increasing regulation in this area. We may not be able to compete effectively in the education market. The market in which we operate is very competitive.We compete vigorously for the funding available to schools, including against other software-based reading intervention products but also against print and service-based offerings from other companies and against traditional methods of teaching language and reading.Many of the companies providing these competitive offerings are much larger than we are, are more established in the school market than we are, offer a broader range of products to schools, and have greater financial, technical, marketing and distribution resources than we do. In addition, although traditional approaches to language and reading are fundamentally different from our approach, the traditional methods are more widely known and accepted and, therefore, represent significant competition for available funds. Our Fast ForWord products are differentiated in the market by their basis in neuroscience research and their focus on improving brain processing efficiency and cognitive skills.Other neuroscientists have worked and are working with other companies to repackage and commercialize their research, resulting in the introduction of other products based on neuroscience research and focusing on improving brain processing.We anticipate that the number of “brain fitness” products will continue to increase in the near future.To the extent that these products are adopted in place of our product, this could materially and adversely impact our revenue. If we lose key personnel or are unable to hire additional qualified personnel as necessary, we may not be able to achieve our business goals, which could materially and adversely affect our financial results and share price. We depend on the performance of our senior management, sales, marketing, development, research, educational, finance and other administrative personnel with extensive experience in our industry and with our Company.The loss of key personnel could harm our ability to execute our business strategy, which could adversely affect our financial results and share price.In addition, we believe that our future success will depend in large part on our continued ability to identify, hire, retain and motivate highly skilled employees who are in great demand.We cannot assure you that we will be able to do so. If we are unable to maintain our access to the intellectual property rights that we license from third parties, our sales and net income will be materially and adversely affected. Our most important products are based on licensed inventions owned by the University of California and Rutgers, the State University of New Jersey.In 2009, we generated approximately 60% of our booked sales from products that use this licensed technology.We also have incorporated technology and content licensed from other third parties as part of our products and services.If we were to lose our rights under these licenses (whether through expiration of our exclusive license period, expiration of the underlying patent’s exclusivity, invalidity or unenforceability of the underlying patents, a breach by us of the terms of the license agreements or otherwise), such a loss of these licensed rights or a requirement that we must re-negotiate these licenses could materially harm our booked sales, our revenue and our net income. 23 Table of Contents If we are unable to adequately protect our intellectual property rights or if we infringe on the rights of others, we could become subject to significant liabilities, need to seek licenses or lose our rights to sell our products. Our ability to compete effectively depends in part on whether we are able to maintain the proprietary aspects of our technology and to operate without infringing on the proprietary rights of others.It is possible that our issued patents will not offer sufficient protection against competitors with similar technology, that our trademarks will be challenged or infringed by competitors, or that our pending patent applications will not result in the issuance of patents.Issued patents can prove to be invalid or unenforceable as a result of a variety of reasons, including deficiencies in prosecution.As a result of potential deficiencies during the prosecution of certain patents to which we have rights, it is possible that these patents may be subject to a claim of unenforceability or invalidity.If others are able to develop similar products due to the expiration, unenforceability or invalidity of the underlying patents, the resulting competition could materially harm our booked sales, revenue and net income.The Company historically has not registered its copyrights in the United States, which may make it difficult to collect damages from a third party that may be infringing a Company copyright.The degree of future protection for our proprietary rights is also uncertain for products or product improvements in early-stage development, because it is difficult to predict from early-stage development efforts which product(s) will ultimately be marketed or what form the ultimately marketed product(s) will take. In addition, we could become party to patent or trademark infringement claims, litigation or interference proceedings.These proceedings could result from claims that we are violating the rights of others or may be necessary to enforce our own rights.Any such proceedings would result in substantial expense and significant diversion of management effort, and the outcome of any such proceedings cannot be accurately predicted.An adverse determination in such proceedings could subject us to significant liabilities or require us to seek licenses from third parties, which may not be available on commercially reasonable terms or at all.In addition, competitors may design around our technology or develop competing technologies.Intellectual property rights may also be unavailable or limited in some foreign countries, which could make it easier for competitors to capture or increase their market share with respect to related technologies. We generally require the execution of a written licensing agreement, which restricts the use and copying of our software products.However, if unauthorized copying or misuse were to occur to a substantial degree, our sales could be adversely affected. Our common stock is thinly traded and its price is volatile. Our common stock presently trades on the Nasdaq Capital Market, and our trading volume is generally low.For example during the fourth quarter of 2009, our average daily trading volume was approximately 120,000 shares.As a result, the ability of holders of our common stock to sell such common stock and thereby monetize their investment may be limited. In addition, the market price of our common stock has been highly volatile since we became publicly traded and could continue to be subject to wide fluctuations. The ownership of our common stock is concentrated. At December 31, 2009, Trigran Investments owned approximately 28% of our outstanding stock, and our officers and directors held approximately 11% of the outstanding stock.As a result, these stockholders are able to exercise significant influence over all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions, and may have interests that diverge from those of other stockholders.This concentration of ownership may also delay, prevent or deter a change in control of our company. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable ITEM 2. PROPERTIES We currently have the following leased properties: 1. A lease for approximately 30,500 square feet of office space in Oakland, California for our headquarters that expires in December 2013.The lease includes two five-year options to extend the term of the lease. 2. A lease for approximately 6,200 square feet of office space in Tucson, Arizona for our support center that expires in 2013. 3. A lease for our Reading Assistant operations in Waltham, Massachusetts for approximately 6,000 square feet that expires in September 2011.Following the closure of our operations in Waltham in the fourth quarter of 2009, we have subleased this property until October 2010. 24 Table of Contents We believe our facilities are sufficient for our operations currently and should be adequate to meet our needs for at least the next two years. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 25 Table of Contents EXECUTIVE OFFICERS The following table sets forth various information concerning our executive officers, as of February 20, 2010. NAME AGE POSITION D. Andrew Myers 38 President and Chief Executive Officer Linda L. Carloni 56 Senior Vice President, General Counsel and Corporate Secretary Robert E. Feller 41 Chief Financial Officer, Senior Vice President and Treasurer Dr. William M. Jenkins 59 Senior Vice President and Chief Scientific Officer Jessica Lindl 35 Senior Vice President, Marketing David C. Myers 43 Senior Vice President, Sales and Service Ronald Park 43 Vice President, Product Development D. Andrew Myers joined usas President and Chief Operating Officer in January 2008 and became our Chief Executive Officer in January 2009.Prior to joining us, Mr. Myers worked at Pearson Education since 1996.His last position was as Senior Vice President, Digital Product Development for Pearson Curriculum, where he was responsible for integrating the technology teams from six preceding business units into a digital development group of 275 employees.From August 2004 to March 2007, Mr. Myers was the Chief Operations Officer for Pearson Digital Learning, where he was responsible for setting product, financial, technical and operational strategies for that 580-employee business unit.From 2002 to 2004, Mr. Myers served as Vice President Sales for Pearson Digital Learning.Mr. Myers started with Pearson as a sales representative in 1996.Pearson Education is the education division of Pearson PLC, an international media company.Mr. Myers holds an MBA from the Haas School of Business at the University of California Berkeley and a BS in finance from the University of Utah. Linda L. Carloni joined the Company as General Counsel in October 1999, became our Secretary in March 2000 and was appointed Vice President in June 2000.She was promoted to Senior Vice President in January 2009.Before joining us, Ms.Carloni was a founder and Vice President of Alere Medical Incorporated, a healthcare services start-up. Earlier in her career, Ms.Carloni worked in technology transfer for the University of California, was the general counsel of Nellcor Incorporated, a medical device company, and was an associate and a partner at the Cooley Godward law firm.She received her bachelor's degree in political science from Case Western Reserve University and her law degree from Boalt Hall School of Law at the University of California, Berkeley. Robert E. Feller joined us in December 2008 as our Chief Financial Officer.From 2006 until joining the Company, Mr. Feller served as Vice President, Finance and Administration at AdBrite, Inc., which operates an Internet-based advertising marketplace.Prior to AdBrite, he served in financial leadership positions of increasing responsibility at salesforce.com, a leading provider of web-based customer relationship management services, from 2005 to 2006 as Vice President, Finance and from 2003 to 2005 as Corporate Controller and Senior Director Finance.Mr. Feller began his career as an auditor with Arthur Andersen, LLP.He holds an MBA from the Ross School of Business at the University of Michigan and a BA from the University of Michigan. Dr. William M. Jenkins was appointed Chief Scientific Officer in June 2009. Dr. Jenkins is a founder and served as Senior Vice President, Product Development from November 2000 through 2008 and Chief Technical Officer from January 2009 to June 2009. From 1990 to 1996, Dr. Jenkins was an Adjunct Associate Professor at the University of California, San Francisco. Dr. Jenkins is the principal developer of our current software products. Dr. Jenkins holds a B.S. in Psychology, an M.A. in Psychobiology and a Ph.D. in Psychobiology from Florida State University, with additional post-doctoral training from UCSF. Jessica Lindl joined us as Vice President of Marketing in March 2007 and was promoted to Senior Vice President in January 2009. Prior to joining us, Ms. Lindl served as Vice President of Marketing and Product Management for Riverdeep, a leading developer of educational software. Ms. Lindl held marketing management positions of increasing responsibility at Riverdeep and The Learning Company, which was acquired by Riverdeep, from 2001 through 2006. Prior to her tenure at Riverdeep, Ms. Lindl served as the Director of Product Management for Simplexis, an e-procurement provider for the K-12 market, in 2000 and 2001 and as part of the sales management team for AT&T in San Francisco from 1995 to 1998. Ms. Lindl holds a bachelor’s degree in economics and international studies from Miami University in Oxford, Ohio and an MBA from the Haas School of Business at the University of California, Berkeley. 26 Table of Contents David C. Myers joined us in December 2008 as Senior Vice President, Sales and Services.Prior to joining us, during 2008 Mr. Myers was the East Region Vice President of Sales for the K-12 digital division of Pearson Education, where his team consisted of over 80 sales professionals and spanned 32 states.Prior to this role, from July 2006 to December 2007 he led a smaller National team at Pearson that focused on Digital Secondary products.From September 200 through June 2006, Mr. Myers served as a District Sales Manager at Pearson.Mr. Myers started his career as a bilingual elementary education teacher and holds Master of Education and Bachelor of Arts degrees from Brigham Young University. Ron Park joined Scientific Learning in June 2009 as Vice President, Product Development, and has over 20 years of product development experience in the software industry.Previously, Mr. Park served from 2008-2009 as founder and CTO of Arkapi Corporation, a provider of web and iPhone applications.Prior to Arkapi, Mr. Park served from 2006-2007 as VP Engineering and Products for MuleSource Inc., an open source service-oriented architecture and enterprise service bus middleware software vendor.Prior to MuleSource, from 2004 to 2007, Mr. Park was Group Director, Engineering at Siebel Systems, Inc. and Oracle Corporation after its acquisition of Siebel.Earlier in his career Mr. Park held various management and engineering positions at both large and small software companies. Mr. Park holds a BS in Computer Science and Engineering from the University of California, Los Angeles, and an MBA from The Wharton School at the University of Pennsylvania. There are no family relationships among our officers or directors. 27 Table of Contents ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES (a) Market Information. Our common stock currently is, and since November 26, 2008 has been, traded on the NASDAQ Capital Market under the symbol "SCIL”.During all of 2007 and 2008 prior to November 26, our common stock traded on the NASDAQ Global Market under the symbol “SCIL”. The following table sets forth, for the periods indicated, the closing high and low sales prices per share of our common stock as reported on the NASDAQ Global Market and NASDAQ Capital Market, as applicable. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Holders. As of January 31, 2010, the approximate number of stockholders of record of our common stock was 99. Dividend Policy. We have never declared or paid cash dividends on our common stock, and we do not anticipate paying any cash dividends in the foreseeable future. Our current Loan and Security Agreement with Comerica Bank provides that we may not pay any dividends other than stock dividends during the term of the Agreement. Securities Authorized for Issuance under Equity Compensation Plans.For information regarding securities authorized for issuance under equity compensation plans, see Item 12. Performance Measurement Comparison. The following chart compares the cumulative total stockholder return of Scientific Learning Common Stock for the five years ended December 31, 2009 with the cumulative total return during the same period of (i) the NASDAQ Composite Market Index and (ii) a Scientific Learning constructed peer group index. The companies in the peer group index were selected on the basis of similarity in the nature of their business.At December 31, 2009, the peer group included Plato Learning, Inc., Princeton Review, Renaissance Learning Inc., Scholastic Corporation and K12 Inc. In 2008 we added K12 Inc. to our peer group.K12 Inc is also a technology based education company whose primary market is the kindergarten through 12th grade market in the U.S.K12 went public on December 13, 2007.Over the last five years we have changed companies in the peer group because of acquisitions, changes in business, new companies entering the market and other changes affecting peer group companies.This table shows these changes: Members of Peer Group Tenure in Peer Group Excelligence Removed from peer group after September 30, 2006 after it stopped trading. K12 Inc Added to peer group in 2008 after going public in December 2007. The comparison assumes $100 was invested on December 31, 2004 in Scientific Learning Common Stock and in each of the foregoing indices. It also assumes reinvestment of dividends. The stock price performance shown in the graph below should not be considered indicative of potential future stock price performance. 28 Table of Contents Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities. Not applicable (b) Not applicable (c) Not applicable 29 Table of Contents ITEM 6. SELECTED FINANCIAL DATA In thousands, except per share amounts Year Ended December 31, Statement of Operations Data: Revenues: Products $ Service and support Total revenues Cost of revenues: Products Service and support Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) Interest and other income (expense), net Net income (loss) before income tax ) 72 Income tax provision (benefit) ) Net income (loss) $ $ ) $ $ $ Basic net income (loss) per share $ $ ) $ $ $ Shares used in computing basic net income (loss) per share Diluted net income (loss) per share $ $ ) $ $ $ Shares used in computing diluted net income (loss) per share Balance Sheet Data: Cash and cash equivalents $ Short-term investments - Working capital ) Total assets Stockholders’ equity (deficit) (1) ) (1)We have paid no cash dividends since our inception. 30 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Overview We develop, distribute and license technology that accelerates learning by improving the processing efficiency of the brain.Based on more than thirty years of neuroscience and cognitive research, our family of products improves brain fitness with technology-based exercises that build the cognitive skills required to read and learn effectively. Extensive outcomes research by independent researchers, our founding scientists, school districts and our company demonstrates the rapid and lasting gains achieved through participation in our products. Our products are marketed primarily to K-12 schools in the US, to whom we sell through a direct sales force.To facilitate the use of our products, we offer a variety of on-site and remote professional and technical services, as well as phone, email and web-based support.Since our inception, learners have used our products over two million times and approximately 6,400 schools have purchased at least $10,000 of our product licenses and services.As of December 31, 2009 we had 201 full-time equivalent employees, compared to 223 at December 31, 2008. Business Highlights We market our Fast ForWord and Reading Assistant products primarily as a reading intervention solution for struggling and special education students and English Language Learners.According to the U.S. Department of Education, in 2007, 33% of fourth graders in the United States had “below basic” reading scores and 67% were not proficient in reading, and between 1992 and 2007 there was only a modest improvement in the proportion of fourth graders performing at the “below basic” level.While our installed base is growing, the approximately 6,400 schools that have purchased at least $10,000 of our product licenses and services represent a small fraction of the approximately 117,000 K-12 schools in the US. Federal education funds are a critical resource in helping school districts address the needs of the most challenged learners.We believe that a significant proportion of our sales are funded by federal sources, particularly Title One and IDEA (special education) grants.With the passage of the American Recovery and Reinvestment Act (“ARRA” - the recent stimulus bill), these two federal sources are estimated to have increased from $24.9 billion in the 2008 – 2009 school year to $37 billion in the 2009 – 2010 school year. In most states the ARRA funds have been and are being disbursed to school districts, and we believe that the ARRA funding has had a substantial positive impact on our 2009 sales. States provide school districts with the majority of their funding, and those funds are also sometimes used to purchase our products.States faced severe budget shortfalls in fiscal 2009 and forecast continuing funding difficulties in 2010.The National Conference of State Legislatures estimates that the cumulative state budget gap was $113.2 billion in fiscal 2009, and in June 2009, forecast a cumulative budget gap for fiscal 2010 of $142.6 billion, involving 46 states. In 2009, we launched our first products and services sold directly to parents. BrainSpark is for learners at or above grade level who want to improve their learning potential and BrainPro is for learners below grade level who want to catch up. Both offerings are delivered via SaaS (Software as a Service, a model of software deployment whereby we license our software on demand as a service to the end user). Neither offering contributed a significant amount of sales in 2009. Company Highlights For the year ended December 31, 2009, our total revenue increased by 16% and our total booked sales increased by 32% over 2008.(Booked sales is a non-GAAP financial measure.For more explanation on booked sales, see Revenue below). K-12 sales increased by 41% in the year ended December 31, 2009, compared to 2008, as the flow of federal stimulus funds to individual school districts and the spending requirements linked to these funds put school districts in a better position to execute new purchases. Booked sales and revenue also benefited from a large $6.9 million deal that closed in early July. For the year ended December 31, 2009, we closed 99 transactions in excess of $100,000, compared to 82 in 2008. Non-school sales, including private practice, international and OEM customers, decreased by 31% in 2009 compared to 2008. We believe that the decrease was primarily caused by adverse economic conditions affecting our customers in both the private practice and international markets. Operating expenses were flat in 2009 compared with 2008, as cost savings resulting from our restructuring initiative in January 2009 were partially offset by increased bonus and commission expense arising from our strong financial performance. 31 Table of Contents Results of Operations Revenues Year Ended December 31, (dollars in thousands) Change Change Products $ 27
